Citation Nr: 0212177	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether there was clear and unmistakable error in the rating 
decision of May 1952 for failing to grant a disability 
evaluation in excess of 30 percent for the service-connected 
seizure disorder.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to April 
1950.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.

In May 1952, service connection was granted for grand and 
petit mal epilepsy, with conversion reaction, and a 30 
percent evaluation was assigned.

In November 1998, the RO found clear and unmistakable error 
(CUE) in the rating decision of May 1952 for not granting 
service connection for seizures effective from the day 
following the veteran's separation from service.  The basis 
for this finding was that the veteran had never been properly 
notified a June 16, 1950 decision.  Thus, his April 1950 
claim, filed within a year of service separation, remained 
active and service connection was therefore warranted 
effective from the day after service separation in 1950 under 
38 C.F.R. § 3.400(b)(2) (1998).

In a May 1999 decision, the Board determined that CUE was not 
present in the May 1952 rating decision for failing to award 
a total disability rating for a service-connected seizure 
disorder.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2001 Order, the Court granted a Joint Motion for 
Remand, vacating the May 1999 Board decision and remanding 
the matter for additional proceedings.  

In August 2001, the Board remanded the case to the RO to 
adjudicate whether the May 1952 rating action was clearly and 
unmistakably erroneous in failing to assign an evaluation 
greater than 30 percent for the veteran's seizure disorder.  
In a June 2002 supplemental statement of the case the RO 
notified the veteran that the May 1952 rating decision did 
not contain CUE in failing to award an evaluation greater 
than 30 percent.  The case has now been returned to the Board 
for adjudication.  


FINDINGS OF FACT

1.  The May 1952 rating decision that assigned a 30 percent 
evaluation for epilepsy, grand mal and petit mal, with 
conversion reaction, was a reasonable exercise of rating 
judgment.  

2.  There is no evidence that the correct facts were not 
before the Regional Office in May 1952, or that the Regional 
Office incorrectly applied the then extant law in assigning a 
30 percent evaluation for epilepsy, grand mal and petit mal, 
with conversion reaction.  


CONCLUSION OF LAW

The May 1952 rating decision was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.105 (2001); The United States Veterans' 
Administration Schedule for Rating Disabilities (1945 
Edition), Diagnostic Codes 8900, 8901, and 9102.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  (West Supp. 2002).  To 
implement these provisions VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified, 
in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)).

The present appeal, however, involves allegations that a 
clear and unmistakable error (CUE) was committed in a prior 
rating decision.  The determination of whether there was a 
CUE in a prior rating decision is based upon the record and 
the law at the time of the challenged decision.  See Russell 
v. Principi, 3 Vet. App. 310, (1992); 38 C.F.R. § 20.1403(b) 
(2001).  Therefore, the duty to assist in evidentiary 
development and the duty to notify the claimant of any 
additional evidence necessary to complete the application are 
not applicable where CUE is claimed.  Livesay v. Principi, 15 
Vet. App. 165 (2001).  Hence, the claim is ready to be 
considered on the merits.

The May 1952 rating decision is final and binding and will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  The United States Court of 
Appeals for Veterans Claims (the Court) has held that a CUE 
is a very specific and rare kind of "error."  It is the 
kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto, clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-4 
(1993).  A disagreement as to how the facts were weighed or 
evaluated cannot form the basis of a claim of clear and 
unmistakable error.  See Luallen v. Brown, 8 Vet. App. 92 
(1995).

Here, the veteran argues that, if the true extent of his 
seizures had been considered in 1952 there would have been 
support for an initial rating greater than 30 percent.  He 
does not contend that the correct facts, as they were known 
at the time, were not before the RO.  

The veteran testified at a February 1999 hearing before the 
undersigned that his seizure activity in and prior to 1952 
was of such a severity to warrant a rating greater than 30 
percent.  However, the Board's determination as to whether 
there was CUE in the May 1952 rating decision must be based 
upon the evidence that existed at the time of the May 1952 
adjudication.  Baldwin v. West, 13 Vet. App. 1, 5 (1999).  

In 1952, the pertinent rating criteria for evaluating 
epilepsy were contained in the 1945 Rating Schedule.  
Diagnostic Code 8900 of the schedule provided that grand mal 
epilepsy, without psychosis, with verified convulsive 
episodes, with loss of consciousness diurnal, was assigned a 
100 percent rating when there were convulsions more frequent 
than once a month or with marked mental deterioration.  When 
epilepsy was severe with an average of at least one verified 
convulsive episode per month over the past year, an 80 
percent disability rating was assigned.  A 60 percent rating 
was warranted for moderately severe epilepsy with an average 
of at least one verified convulsive episode in three months 
over the last year.  When grand mal epilepsy was moderate 
with at least one verified convulsive episode in the last six 
months or two verified convulsive episodes in the past year, 
a 30 percent disability rating was for assignment.  

In May 1952, Diagnostic Code 8901 provided that moderate 
petit mal epilepsy, manifested by attacks averaging more than 
two per month, with characteristic fugitive loss of 
consciousness with no other phenomena was assigned a 20 
percent rating.  A 40 percent rating was provided for 
moderately severe epilepsy with attacks averaging one per 
week with loss of consciousness succeeded by other definite 
phenomena (automatic acts, etc.).  A 60 percent rating was 
provided for severe petit mal epilepsy averaging one or more 
per week, with loss of consciousness, and other subsequent 
and prolonged phenomena.  When petit mal epilepsy was 
pronounced, attacks would average one or more per week, with 
loss of consciousness and other subsequent and prolonged 
phenomena of marked unconventional or antisocial type, or 
with marked mental deterioration, a 100 percent rating was 
warranted.  

Finally, looking at the rating criteria for a conversion 
reaction, the law in May 1952 provided analogous rating 
criteria with Diagnostic Code 9102.  That Code provided that 
severe hypochondriasis, amounting to an obsession of 
invalidism, actual impairment of the general health, and 
severe social and industrial inadaptability warranted a 50 
percent evaluation.  

In May 1952, the RO had a wide array of data available to 
rate the service-connected disability, including the 
veteran's service medical records, the report of a lengthy VA 
hospitalization earlier that year, several private clinical 
reports, including one from Eugene P. Fromm, M.D., and 
statements from the veteran's father and his uncle.

In reviewing the clinical evidence the Board notes that Dr. 
Fromm reported in January 1951, that although the appellant 
was on medication, he had been unable to hold a job because 
he was either physically disqualified or because repeated 
attacks caused a job loss.  Roland A. Leslie, M.D., reported 
in December 1951, that the veteran's history was not typical 
of petit mal seizures, that the more likely diagnosis was a 
conversion reaction, and that the disorder was productive of 
minimal economic and social inadaptability.

A. R. Vonderahe, M.D., reported in January 1952, that an 
electroencephalogram was consistent with a petit mal 
convulsive disorder with possible grand mal components.  

Finally, the April 1952 VA hospitalization report noted that 
the veteran did not experience any verified major seizures 
during his hospitalization, however, almost every morning he 
had several episodes of petit mal seizure activity 
characterized by mild clonic jerks.  The history noted at 
that time was that every several months he would have a major 
seizure characterized by unconsciousness, convulsions and 
occasional tongue biting.  In another section of the history 
it was reported that since March 1950, the veteran had a 
major seizure approximately once a month.  According to the 
veteran, fatigue, excitement, or the use of alcohol 
precipitated the major seizures.  A neurological evaluation 
at that time included diagnoses of epilepsy with petit and 
grand mal components, and conversion reaction, manifested by 
tenseness, episodes of partial unconsciousness and 
nightmares.  The level of incapacity was judged to be between 
mild and moderate.  

From the foregoing it is evident that in May 1952, there was 
some evidence that the veteran's seizure disorder precluded 
employment.  There was also some evidence that the appellant 
was experiencing seizure activity on almost a daily basis.  
Grand mal seizure activity reportedly occurred as often as 
once a month.  There was, however, no competent medical 
evidence of verified convulsive episodes.  Indeed, there also 
was evidence suggesting that the veteran did not have a 
seizure disorder, that the disorder was no more than mild to 
moderately disabling, and that the disorder was productive of 
minimal economic and social inadaptability.  Hence, the 
evidence did not clearly and unmistakably point the rating 
board personnel in May 1952 to a single undebatable 
conclusion.  Moreover, the clinical evidence available in May 
1952 shows that reasonable minds could differ as to whether 
the veteran's seizure activity rendered him unemployable.  
Given the lack of competent evidence of verified grand mal 
seizures, reasonable minds could differ as to the frequency 
of the grand mal seizures.  As such, the failure to grant a 
60, 80 or 100 percent rating under Diagnostic Code 8900 was 
not clearly and unmistakably erroneous.  

Moreover, as it pertains to Diagnostic Code 8901, it is well 
to note that there was no competent evidence of record in May 
1952 which showed that the appellant's petit mal seizures 
caused a loss of consciousness and other definite phenomena.  
In May 1952, there was no competent evidence that the 
appellant was having grand mal seizures more than once a 
month.  

Finally, as to the diagnosis of a conversion reaction, there 
was a reasonable basis to conclude that there was no 
competent evidence that the disorder resulted in an obsession 
of invalidism, and an actual impairment of the general 
health, that was productive of severe social and industrial 
inadaptability.

In May 1952, there was a rational basis to deny an evaluation 
greater than 30 percent under any of the above-mentioned 
Diagnostic Codes.  The decision not to grant a higher rating 
represented an exercise of reasonable rating judgment.  As 
such, because reasonable minds could differ in May 1952, the 
rating decision was not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105.  

The claim is denied.


ORDER

The May 1952 rating decision was not clearly and unmistakably 
erroneous.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

